Citation Nr: 0021572	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  92-13 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

Entitlement to service connection for a seizure disorder.

Entitlement to service connection for residuals of a left 
foot injury.

Entitlement to service connection for residuals of rupture of 
the appendix.

Entitlement to benefits under 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 2000) for residuals of laceration of the liver.

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
residuals of fracture of the left femur.

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
residuals of a closed head injury.

Entitlement to service connection for dental trauma for the 
purpose of obtaining VA outpatient dental treatment.

Entitlement to an increased evaluation for tendonitis of the 
right foot, currently rated as 10 percent disabling.

Entitlement to an increased evaluation for irritable bowel 
syndrome, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February 1979 to April 
1983.

This appeal comes to the Board of Veterans' Appeals (Board) 
from April 1992 and later RO decisions that denied service 
connection or benefits under 38 U.S.C.A. § 1151 for the 
conditions shown on the first page of this decision, and 
increased the evaluations for tendonitis of the right foot 
and irritable bowel syndrome from zero to 10 percent.

The veteran failed to report for a scheduled hearing before 
the Board on June 7, 2000.  In August 2000, the Board denied 
his request for rescheduling of the hearing because it was 
not received within 15 days following his failure to appear 
for the June 7, 2000 hearing.  38 C.F.R. § 20.702(d) (1999).

In correspondence dated in July 2000, the veteran requests 
service connection for a spine condition.  This matter has 
not been adjudicated by the RO and it will not be addressed 
by the Board.  This matter is referred to the RO for 
appropriate action.


REMAND

Correspondence from the veteran dated in June 2000 and other 
evidence in the claims folders indicate that he is receiving 
disability benefits from the SSA (Social Security 
Administration).  In the judgment of the Board, the decision 
of the SSA awarding the veteran disability benefits and 
medical records in the possession of that agency should be 
obtained for review in connection with the claims being 
considered in this appeal.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

The record shows that the veteran receives ongoing treatment 
at a VA medical facility for various conditions.  The reports 
of this ongoing treatment should be obtained.  Murincsak, 2 
Vet. App. 363.

The veteran has not undergone a recent VA medical examination 
to determine the current severity of the tendonitis of the 
right foot and the irritable bowel syndrome.  The duty to 
assist the veteran with regard to these claims includes 
providing a thorough and contemporaneous medical examination 
that takes into account prior medical evaluations and 
treatment, and to obtain an opinion as to any functional 
impairment produced by right foot pain or weakness.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995); Weggenmann v. Brown, 5 Vet. 
App. 281 (1993).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain reports of the 
veteran's VA medical treatment since 1997 
for inclusion in the record.

2.  The RO should contact the SSA and 
obtain copies of all medical records in 
possession of that agency related to his 
award of disability benefits, including 
any SSA decision concerning these 
benefits.

3.  The veteran should be scheduled for a 
VA compensation examination to determine 
the severity of the tendonitis of the 
right foot and the irritable bowel 
syndrome.  All indicated studies should 
be performed and all clinical findings 
reported in detail.  With regard to the 
tendonitis of the right foot, the 
examiner should provide an opinion as to 
the severity of this condition that 
includes any functional impairment caused 
by pain or weakness.  Specifically, the 
examiner should express an opinion as to 
whether or not there is severe painful 
motion or weakness attributable to the 
tendonitis of the right foot.  The 
examiner should state whether pain or 
weakness significantly limits functional 
ability during flare-ups or when the 
right foot is used repeatedly over a 
period of time.  The examiner should also 
note whether the right foot exhibits 
weakened movement, excess fatigability or 
incoordination; if feasible, these 
determinations should be expressed in 
terms of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability or incoordination.  The 
examiner should support the opinions by 
discussing medical principles as applied 
to specific medical evidence in this 
case.  In order to assist the examiner in 
providing the requested information, the 
claims folders should be made available 
to the physician and reviewed prior to 
the examination.

4.  After the above development, the RO 
should review the claims.  The review of 
the claim for an increased evaluation for 
tendonitis of the right foot should 
consider the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (1999).  Thereafter, an 
appropriate supplemental statement of the 
case should be sent to the veteran and 
his representative.  They should be 
afforded an opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




